McALISTER, C. J.
(Specially Concurring). — I concur in the holding of Judge LYMAN, but inasmuch as I do so mainly upon one ground it would perhaps be well to state it.
This court, as pointed out by him, has said in several opinions that a deed from the husband to the wife conveying his interest in the community real estate is valid, and, since it was the purpose of the legislature in the enactment of the community property law as it now stands to place the husband and wife upon an absolute equality so far as the alienation and encumbrance of community real estate is concerned, it follows logically and necessarily that she may convey her interest in such property to him, for, even though he is empowered to dispose of the common personalty during coverture and to contract *306community debts for which the community property may be liable, he is given no g'reater right, no fuller power to deed or mortgage community real estate, than she. To hold that he can convey to her, but that she cannot convey to him, finds no support in a statute intended to place them upon an equal footing’ in this respect.
The decisions of this court having sanctioned such conveyances, and the people and bar of the state having relied upon these holdings, notwithstanding they were made in cases in which the validity of such deeds was not discussed but rather accepted and recognized as a fact, it should not now be held that the court was wrong in pronouncing them valid when to do so would undoubtedly result in disturbing many titles, and thus cause injustice to a number of people, a condition that should never be permitted unless the law is such as to leave the court no alternative:
A consideration, however, of paragraph 3850, requiring the husband and wife to join in all deeds affecting the community real estate, and of paragraph 2061, providing that no conveyance, transfer, mortgage or encumbrance of community real estate or any interest therein shall be valid unless executed and acknowledged by both husband and wife, would, as I see it, lead to the conclusion reached in our former opinion if the question before us were being presented at a time when the court’s hands were not practically tied by its previous holdings constituting virtually “a rule of property.”
If the legislature is of the opinion that to permit the husband or wife to convey to the other his or her interest in the community real estate is not a wise policy, or that this opinion or those which it follows depart from the meaning intended by the statute, a modification of the law to conform to its view is a matter, so far as the future is concerned, entirely within its hands.
*307The judgment of the lower court is correct, and I therefore concur in the conclusion reached in the well-stated opinion of Judge LYMAN4